DECISION
This matter is before the court on the agreement of the parties. On July 27, 2010, Plaintiff filed her Complaint challenging Defendant's Notices of Deficiency Assessment for the 2008 and 2009 tax years.
In its Answer filed September 10, 2010, Defendant requested a dismissal of the appeal for the 2008 tax year. During the case management conference on November 3, 2010, the court granted Defendant's request. Following the case management conference, the court dismissed Plaintiff's appeal of the 2008 tax year in an Order dated November 5, 2010.
Regarding the 2009 tax year, Defendant filed its recommendation to the court on December 22, 2010, recommending partial relief. On January 19, 2011, Plaintiff filed a written statement accepting Defendant's recommendation. Now, therefore,
IT IS THE DECISION OF THIS COURT that for tax year 2008 Plaintiff's appeal is dismissed; *Page 2 
IT IS FURTHER DECIDED that for tax year 2009, Defendant shall revise its Notice of Deficiency Assessment, dated July 20, 2010, to reflect a tax-to-pay of $111. Penalty and interest shall be adjusted accordingly.
Dated this ___ day of January 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Dan Robinsonon January 25, 2011. The Court filed and entered this documenton January 25, 2011. *Page 1